Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 11/7/22 is acknowledged. Therefore, Examiner will exam elected claims 2-4 and embodiment shown in fig 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by HEO (US 20170156219 A1).
With regard claim 2, HEO discloses A display device, (abstract; fig 1-43) comprising: a display unit which displays an image (abstract); a roller to which an end of the display unit is fixed and which winds or unwinds the display unit by rotating (at least fig 32-39); a housing which accommodates the display unit and the roller (at least fig 35); and a guide member which is provided inside the housing and guides a movement of the display unit (at least fig 32-39, a guide member which is provided inside the housing and guides a movement of the display unit), wherein the display unit comprises: a display panel including display elements (paragraph [49]-[51]); and a support member joined to a surface of the display panel and including a metal material (paragraph [212]-[216]).
Regarding claim 3, HEO further disclosed the guide member includes a magnetic part provided in an area thereof and magnetically joined to the support member (paragraph [212]-[216]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is  rejected under 35 U.S.C. 103(a) as being unpatentable over HEO (US 20170156219 A1) in view of Ibrahim (US 20210199096 A1).
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the magnetic part is controlled to be in a turn-off state when the display unit is moving, and is controlled to be in a turn-on state when the display unit is not moving.
Ibrahim further teaches: the magnetic part is controlled to be in a turn-off state and is controlled to be in a turn-on state (paragraph [510]-[513], see also claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the magnetic part is controlled to be in a turn-off state and is controlled to be in a turn-on state) and modify to previous discussed structure (modified to the primary art’s magnetic part) so as to have (HEO in view of Ibrahim):  the magnetic part is controlled to be in a turn-off state (Ibrahim’s design) when the display unit is moving (HEO’s display structure), and is controlled to be in a turn-on state (Ibrahim’s design) when the display unit is not moving (HEO’s display structure). 
The motivation to modify the previous discussed structure (the magnetic part is controlled to be in a turn-off state and is controlled to be in a turn-on state) with the current feature (HEO’s display structure) is to provide a better movement (while the display unit is moving without interference) and further secure the display (while the display is not moving).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841